DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Paragraph [0032], line 1, “life” should say “lift”
Paragraph [0035], lines 4 and 5, “pocket 53” should say “pocket 52”
Paragraph [0038], line 3, “opposed pocket 53” should say “opposed pocket” since 53 is the stitching and no number in figure 4 points toward the opposed pocket
Appropriate correction is required.

Claim Objections
Claims 4 and 12-15 objected to because of the following informalities:  
Claim 4, lines 1 and 2, “the pocket” should say “the left and right pockets”
Claims 12 and 13, line 1, “The combination of claim 10” and should say “The combination of claim 11” since claim 11 is “In combination” while claim 10 is “The storage device” 
Claim 14, line 1, “The combination of claim 12” should say “The combination of claim 13” since “a support rod” is in claim 13
For examination purposes claims 12-14 are being examined as being dependent upon claim 11
Claim 15, lines 3-4, “the first supports and the second supports” should say “the first vertical supports and the second vertical supports”
Claim 15, line 6, “opening” should say “openings”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 recites the limitation "the support" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There are multiple different supports claimed in claim 11 such as “a left vertical support”, “a second left vertical support”, “a right vertical support”, “a second right vertical support”, “a top support”, and “a top support”. It is unclear which support the applicant is referring to. For examination purposes the examiner is interpreting “the support” as “either of the top supports”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barre (US-8910813-B1) in view of Blanton (US-8905411-B2).

Regarding claim 1, Having the frame of Barre and replacing the rack and bags with Blanton’s teaches A storage device (Barre, laundry sorter 10, fig.1), comprising: at least one bag body (Barre, laundry bags 200, fig.1, Blanton, bags 10, fig.5B) that comprises a sidewall (Barre, fabric body 210 side, fig.1, Blanton, end wall panels 13, figs.1 and 5B), left and right pockets in the side wall (Blanton, sleeve 15, fig.5B), left and right handles 
	Barre and Blanton are both considered to be analogous to the claimed invention because they are in the same field of bag carrying carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barre with the teachings of Blanton and have the rack and bag assembly of Blanton with the frame structure of Barre. The bag support apparatus of Barre and Blanton are obvious variants comprising similar hook features for mounting. Changing the bag support apparatus and bags of Barre for that of Blanton allows the user of the Laundry sorter of Barre to separate their laundry into more bags for light loads.
	


    PNG
    media_image1.png
    351
    457
    media_image1.png
    Greyscale


Regarding claim 2, Barre in combination with Blanton teaches, wherein the frame includes three left pocket supports and three right pocket reports (Barre, laundry sorter 10 as seen in fig.1 has six bag supports 150 with three being right supports and three being left supports and these supports will be replaced by the supports of Blanton as seen above in the attached figure), which can engage and support three bag bodies (Blanton, bag supports as seen above in attached figure engage and support bags 10, figs.5A-B).

Regarding claim 3, Barre in combination with Blanton teaches, wherein the frame includes caster wheels (Barre, caster wheels 110, fig.2) coupled to bottom ends of the right and left vertical frames (Fig.2).



Regarding claim 6, Barre in combination with Blanton teaches, wherein the bag is a flexible polymeric material (Blanton, bag 10 is formed of a washable flexible material like nylon, column 6, lines 6-14).

Regarding claim 8, Barre in combination with Blanton teaches, wherein the bag body is rectangular in shape (Blanton, bags 10 are rectangular in shape as seen in fig.1, column 6, lines 6-14).

Regarding claim 9, Barre in combination with Blanton teaches, wherein frame is tubular (Barre, frame 20 is tubular, column 2, lines 26-31).

Regarding claim 10, Barre in combination with Blanton teaches, wherein at least a portion of the bag is mesh (Blanton, bag 10 is formed of a washable flexible material like canvas which is a mesh material, column 6, lines 6-14).

Regarding claim 11 as best understood based on the 112(b) issue identified above, Having the frame of Barre and replacing the rack and bags with Blanton’s teaches In combination: a storage bag (Barre, laundry bags 200 in fig.1 will be replaced by Blanton’s bag 10, figs. 1 and 5A) comprising a bag body (Blanton, body of bag 10, 
. 

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barre (US-8910813-B1) in view of Blanton (US-8905411-B2) and In reHarza, 274 F.2d 669, 124 USPQ 378.

Regarding claim 7, Barre in view of Blanton teach the storage device of claim 1 teaching the upper bag support and the lower bag support. With reference to In reHarza mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Barre in combination with Blanton and the teachings of In reHarza teaches, wherein the left vertical frame and the right vertical frame includes two upper bag supports and two lower bag supports (Barre, horizontal tube 90 is the upper bag support, fig.2 and vertical front posts 30 of Barre support the bag supports of Blanton .


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barre (US-8910813-B1) in view of Blanton (US-8905411-B2), in further view of Scola (US-6659273-B1). 

Regarding claim 13, Barre in combination with Blanton teaches the combination of claim 11 but fails to teach wherein the bag has a support rod to provide firmness to the top of the bag. 
However, Scola teaches a bag (tote 10, fig.1) that has a support rod (arm 40, fig.4) to provide firmness to the top of the bag (support member 12 with arm 40 provides firmness to the top of tote 10). 
Blanton and Scola are both considered to be analogous to the claimed invention because they are in the same field of laundry bags. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanton with the teachings of Scola and add a support rod. Adding the support rod will increase the strength of the top of the bag as 

Regarding claim 14, Barre in combination with Blanton and Scola teaches, wherein the support rod is received by a sleeve (Scola, sleeve 36, fig.4) in the bag body.

Allowable Subject Matter
Claims 4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 depends upon claim 1 which is reject, but claim 4 has limitation “where the bag body and pocket each have an opening that is aligned to form a handle” and Barre in combination with Blanton teach a handle that is attached to the bag body not an opening in the bag body and pocket to form the handle. It is common in the art of laundry bags to have a hole in the side of the bag to form a handle, but having a hole in both the bag body and a pocket is not well known. Adding a hole in the side of the bag body and pocket of Blanton with the specific location between the trough and the peaks of ridges claimed in claim 1 would lead to hindsight and there would be no reason to modify Blanton. 
Claim 12 should depend upon claim 11 as discussed earlier and claim 11 is rejected, but claim 12 has the limitation of “the handle is an opening in the bag pocket that is aligned with an opening in the bag body” Barre in combination with Blanton teach a handle that is attached to the bag body not an opening in the bag body and pocket to 

Claim 15 allowed. Claim 15 has the limitation “left and right handle opening incorporated into the sidewall and the pockets” Barre in combination with Blanton teach a handle that is attached to the bag body not an opening in the bag body and pocket to form the handle. It is common in the art of laundry bags to have a hole in the side of the bag to form a handle, but having a hole in both the bag body and a pocket is not well known. Adding a hole that goes through both the bag and the pocket to form the handle would be considered hindsight since there is no reason to modify the handles of Blanton. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smudde (US-20070068942-A1) teaches multiple container cart with frame, caster wheels, and container support members. Lawson (US-20060255213-A1) teaches a combination of a telescopic frame with a laundry bag assembly having handle. Lawson (US-20060175474-A1) teaches a tilt-out laundry bag assembly with a frame and laundry bag with a handle. Heidel (US-20060157358-A1) teaches clothes hamper 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618